Citation Nr: 0425677	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  99-09 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.  

2.  Entitlement to service connection to a left eye disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel






INTRODUCTION

The appellant had active military service from January 1943 
to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boston, Massachusetts.                  

This case was remanded by the Board in February and November 
2000.  

By an August 2002 decision, the Board concluded that new and 
material evidence had been received sufficient to reopen the 
previously denied claim of service connection for a bilateral 
eye disorder.  The Board subsequently directed that 
additional development be undertaken.  In a May 2003 
decision, the Board again remanded this case for additional 
development.


FINDINGS OF FACT

1.  The appellant does not have a right eye disorder that is 
attributable to military service.  

2.  The appellant does not have a left eye disorder that is 
attributable to military service.  


CONCLUSIONS OF LAW

1.  A right eye disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  A left eye disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the VCAA was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA are applicable to 
the appellant's claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2003).  

In the present case, given that this matter comes before the 
Board on appeal of a March 1999 rating action, and that the 
VCAA was not signed into law until November 2000, it was not 
until after the original rating action on appeal was 
promulgated did the RO provide notice to the appellant 
regarding the duty to notify him of the evidence he must 
provide, and the evidence that VA would obtain on his behalf.  
Nevertheless, the Board observes that in regard to the issues 
on appeal, there is no indication that there is additional 
evidence that has not been obtained and that would be 
pertinent to the present claims.  In addition, the appellant 
has been afforded the opportunity to present evidence and 
argument in support of the claims.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the appellant has 
also been notified of the applicable laws and regulations 
that set forth the criteria for entitlement to service 
connection for right eye and left eye disorders.  The 
discussions in the statement of the case and the supplemental 
statements of the case have further informed the appellant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  

With respect to VA's duty to notify, the appellant was first 
informed of the VCAA in a letter from the RO, dated in 
January 2004.  In the January 2004 letter, the appellant was 
notified of the types of evidence he needed to submit, and 
the development the VA would undertake.  The letter 
specifically informed the appellant what was needed from him 
and what VA would obtain on his behalf.  Therefore, in light 
of the above, the Board finds that the VA's duty to notify 
has been fully satisfied, and that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Simply put, in this case, the claimant was provided every 
opportunity to submit evidence.  He was also provided with 
notice of the appropriate law and regulations pertinent to 
his service connection claims.  He was further provided 
notice of what evidence he needed to submit, and notice of 
what evidence VA would secure on his behalf.  He was given 
ample time to respond.  Under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the [appellant] regarding what further evidence he should 
submit to substantiate his claim."  Conway v. Principi, No. 
03-7072 (Fed. Cir. Jan. 7, 2004).    

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in June 1993, June 1994, September 1998, 
February 2001, and April 2003, the appellant underwent VA 
examinations which were pertinent to his service connection 
claims.  The Board further observes that in this case, there 
is no outstanding evidence to be obtained, either by VA or 
the appellant.  In a May 2004 statement from the appellant's 
representative, the Disabled American Veterans, indicated 
that the appellant had elected on his substantive appeal to 
appear personally at a hearing at the RO before a member of 
the Board.  However, upon a review of the appellant's 
substantive appeal, dated in April 1999, the Board notes that 
the appellant specifically indicated that he did not want a 
Board hearing.  

Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.  The Board also finds, in light of the above, that the 
facts relevant to this appeal have been fully developed and 
there is no further action to be undertaken to comply with 
the provisions of the regulations implementing the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Factual Background

The appellant contends, in essence, that he developed vision 
loss as a result of treatment rendered during service for 
gangrene and blood poisoning of the left arm.


The appellant's service medical records were involved in a 
fire at the National Personnel Records Center in 1973.  
However, the appellant's entrance examination report dated in 
January 1943, separation examination report dated in December 
1945, and numerous in-service treatment records are 
available.  The in-service treatment records and the December 
1945 separation examination report are negative for any 
complaints or findings of gangrene and/or blood poisoning of 
the left arm.  However, the records reflect that in July 
1945, the appellant was treated for scabies of the gluteral 
region and left hand.  In addition, the appellant's January 
1943 entrance examination report and in-service treatment 
records are negative for any complaints or findings of right 
and/or left eye disorders.  The appellant's December 1945 
separation examination report shows that at that time, it was 
noted that the appellant had myopia in both eyes.  
Uncorrected visual acuity was 20/200 in each eye, corrected 
to 20/20.  

In a Statement in Support of Claim (VA Form 21-4138), dated 
in May 1993, the appellant stated that he had experienced a 
"blindness episode" after he had been treated for a skin 
infection incurred during a combat mission in 1944.  The 
appellant indicated that after a "fungicidal treatment" 
with "Methylene blue," he developed blurry eyes and poor 
vision, followed by an episode of total blindness.     

In May 1993, the RO received private medical treatment 
records, from March 1990 to January 1993.  The records show 
that in August 1991, the appellant was evaluated for 
decreased vision.  Following the eye examination, the 
diagnoses were (1) cataracts of both eyes, and (2) age-
related macular degeneration of both eyes.  The examining 
physician opined that most of the appellant's visual acuity 
decrease was secondary to cataracts.  

In June 1993, the appellant underwent a VA eye examination.  
At that time, he stated that in 1944, while he was in the 
military, he lost his vision suddenly, but refused to go to 
the hospital because he wanted to stay with his unit.  He 
indicated that the loss of vision lasted for three days and 
returned to normal.  According to the appellant, his vision 
was normal until about five years ago when it again started 
to get blurry.  Following the eye examination, the diagnoses 
were (1) 1944 vision loss of questionable etiology, but 
vision as of 1945 was "20/15" in each eye with correction, 
(2) cataracts, with 3 to 4+ nuclear sclerosis in each eye, 
(3) dry, age-related macular degeneration in each eye, (4) 
blepharochalasis, and (5) acuity/fields not consistent with 
legal blindness.         

A VA eye examination was conducted in June 1994.  At that 
time, the appellant stated that during service, he was given 
a "purple pill" for a "fungus infection," and that the 
purple pill affected his vision and was the cause of his 
current blindness.  Upon physical examination, uncorrected 
visual acuity in the right eye was 4/600, and uncorrected 
visual acuity in the left eye was 2/600.  The diagnoses were 
(1) cataracts in both eyes, with 3 to 4+ nuclear sclerosis 
and 2+ cortical changes, (2) dry macular degeneration of both 
eyes, (3) pseudo-exfoliation of the lens capsules, (4) 
blepharochalasis of both eyes, and (5) the appellant claimed 
vision loss from a purple pill he took during service. 

In a Statement in Support of Claim, dated in March 1998, the 
appellant stated that during service, he was treated for 
gangrene and blood poisoning of his left arm.  The appellant 
indicated that he took "cobalt/radium" treatment for his 
left arm condition, and that the treatment later resulted in 
his "current blindness."  

In September 1998, the appellant underwent a contract 
physical examination through QTC Medical Services (QTC).  At 
that time, the examining physician noted that according to 
the appellant, while in battle in 1945, the dorsum of his 
left hand was scratched.  The appellant indicated that the 
left hand scratch evolved into a "fungal infection," as 
well as "gangrene and blood poisoning."  The examiner 
stated that according to the appellant, the back of the hand 
had a growth "like a mushroom," and there were two streaks 
up the volar surface of the forearm.  The examiner reported 
that the appellant was treated with what the appellant 
described as an experimental protocol whereby he immersed his 
hand and forearm in a solution for exactly one minute and 30 
seconds.  The appellant described the improvement as almost 
immediate and thereafter, he was able to resume his duties as 
a munitions expert.  He stated that at present, he was 
legally blind.  It was the appellant's opinion that his in-
service treatment described above, which he believed involved 
"radium," was the cause of his current blindness.  
Following the physical examination, the examiner stated that 
he found no residual effects in the appellant's left upper 
extremity of the claimed condition of gangrene of the left 
arm due to blood poisoning.    

In September 1998, the appellant underwent a contract eye 
examination through QTC.  At that time, it was noted that the 
appellant's current ophthalmic conditions included glaucoma 
and cataracts in each eye, with advanced macular degeneration 
and macular scars in both eyes.  Upon physical examination, 
the appellant had moderately constricted visual fields on 
Goldmann field testing in each eye.  In summary, the 
examining physician indicated that the appellant's conditions 
included advanced macular degeneration, which was markedly 
limiting his vision, as well as cataracts and well controlled 
open angle glaucoma.     

By a January 1999 rating action, the RO denied the 
appellant's claim for entitlement to service connection for 
gangrene of the left arm due to blood poisoning.  

In a letter from the appellant to the RO, dated in February 
1999, the appellant stated that "during the winter season of 
the year 1944 and the first part of 1945," he participated 
in the Battle of the Bulge.  The appellant indicated that 
after a "scrimmage," he developed an infection on the 
backside of his left hand.  He noted that he was quarantined 
because the infection was considered contagious.  According 
to the appellant, he was later told that his injury had 
turned into blood poisoning and gangrene, and had entered his 
main arteries and had "traveled up to the elbow."  The 
appellant reported that he was then instructed to place his 
left arm into a large container of boiling hot water.  He 
indicated that before he placed his arm into the container, a 
"pellet" was dropped into the container and the water 
turned purple and became "deadly poison."  The appellant 
reported that he reached for the bottom of the container and 
held his hand flat for one minute and 30 seconds.  He noted 
that after the procedure was over, he went back to his 
regular duty.  According to the appellant, three or four 
months later, all he could see were "ghostly images."  The 
appellant stated that his sergeant asked him if he wanted to 
go to the hospital, but that he refused because he wanted to 
continue his duty.  He indicated that after his discharge, he 
received a pair of glasses.  The appellant reported that at 
present, he was legally blind in both eyes.      

In February 1999, the appellant submitted a letter from his 
sister in support of his contentions that he developed vision 
loss as a result of treatment rendered during service for 
gangrene and blood poisoning of the left arm.  In the letter, 
the appellant's sister stated that she remembered that the 
appellant's vision was "bad" after his separation from the 
military.  

A private medical statement from R.G., M.D., Ph.D., dated in 
October 1999, shows that at that time, Dr. G. stated that the 
appellant had, by history and medical record, decreased 
vision since his military service in 1944-45.  Dr. G. 
indicated that the appellant attributed his decreased vision 
to some treatment he had received during his period of active 
military service.  According to Dr. G., although the 
appellant's vision was only temporarily severely reduced at 
that time, the appellant did not fully recover.  In the past 
few years, the appellant had further reduction of vision.  
Dr. G. reported that at the appellant's last examination, in 
September 1997, his visual acuity was 20/400 in the right 
eye, and hand motion in the left eye (legally blind), and he 
had macular degeneration.  It was Dr. G.'s opinion that the 
appellant's macular degeneration appeared to be essentially 
age-related and therefore not related to his military 
service.  However, Dr. G. stated that in his experience, the 
impact of macular degeneration may be magnified by a pre-
existing condition.  Thus, according to Dr. G., while the 
appellant's degeneration appeared only moderate, his visual 
loss was severe, which was consistent with an additive effect 
of the two problems: first, the service-connected visual loss 
present for over 50 years, and second, the more recent age-
related macular degeneration.  Dr. G. indicated that the 
degree to which each of those contributed to the total visual 
loss was difficult to determine.  Dr. G. noted that his 
"best judgment," using the history given, was that both 
conditions contributed significantly to the overall visual 
loss.        

An outpatient treatment record from a VA Medical Center 
(VAMC), dated in December 1999, shows that at that time, the 
appellant underwent an eye examination.  Following the 
examination, the examiner concluded that the appellant was 
legally blind and diagnosed (1) age-related macular 
degeneration in both eyes, (2) dense mature cataracts in both 
eyes, and (3) pseudoexfoliative glaucoma of both eyes.  

In February 2001, the appellant underwent a contract eye 
examination through QTC.  At that time, he stated that he had 
had blurred vision in both eyes since his military service.  
The examining physician indicated that according to the 
appellant, in the course of his duties as a demolition expert 
in the military in 1944, he sustained wounds to the left 
hand, which degenerated into infection with possible fungal 
infection, gangrenous development, and blood poisoning.  The 
appellant noted that he had received a specialized form of 
treatment rather than amputation, and was warned that 
damaging side effects could occur from the treatment.  The 
examiner reported that the appellant underwent the treatment, 
apparently successfully, as far as saving the hand and arm 
were concerned.  The appellant noted that he subsequently 
developed episodes of blurred vision, which improved, but 
then recurred.  According to the appellant, that had been a 
pattern that had recurred over the years, for which he had 
been treated, in addition to being treated for other ocular 
complications since his initial injury in 1944.  Following 
the visual examination, the examiner diagnosed (1) severe 
bilateral amblyopia, (2) macular degeneration of both eyes, 
(3) chronic open angle glaucoma of both eyes, (4) question of 
optic atrophy, and (5) "VA established diagnosis eye injury, 
unhealed."        

In June 2001, the RO determined that the February 2001 QTC 
examination was inadequate because the examiner failed to 
address the questions posed in the November 2000 Board remand 
decision.  Thus, in July 2001, the examiner from the 
appellant's February 2001 QTC examination provided an 
addendum to his examination report.  In the addendum, the 
examiner stated that in response to the question of what was 
the cause of the appellant's visual loss noted in service, 
the examiner noted that the record indicated that the 
appellant was myopic and required corrective lenses for best 
vision.  The examiner reported that refraction performed 
prior to discharge in 1945 revealed visual acuity of 
"20/15" in each eye, which indicated that central visual 
acuity, as opposed to peripheral visual field function, had 
not been damaged.  According to the examiner, myopic 
patients, particularly under stressful conditions, were 
subject to changes in refractive correction that could 
produce episodes of blurry vision without damage to the eye.  
The examiner noted that change of lens power was needed to 
clear the blurriness.  He stated that the history given to 
him by the appellant, and a review of the medical records of 
evidence, indicated that the appellant injured his left arm 
while serving on active duty in Belgium in 1944.  According 
to the examiner, the wound progressed into an infected, 
possible fungus contaminated gangrenous lesion.  The examiner 
indicated that the appellant had been told that the infection 
had penetrated arteries in his arm.  According to the 
examiner, treatment was successful in saving the appellant's 
hand and arm.  The examiner opined that it was possible that 
emboli of pathogens entering the appellant's blood stream 
could have produced a low grade inflammation of the 
appellant's retinae that later manifested itself as recurrent 
episodes of blurry vision.  In addition, the examiner stated 
that the possible inflammation could have weakened the 
retinal tissue so that severe visual loss could be produced 
at a later date.  The examiner indicated that his current 
examination of the appellant revealed severe visual loss of a 
degree that he had rarely observed in his many years of 
practice.  According to the examiner, the appellant also had 
(1) age-related macular degeneration, (2) open angle 
glaucoma, (3) bilateral cataracta brunescens, and (4) 
probable optic atrophy.  The examiner noted that those last 
conditions were normally seen in elderly patients and were 
not service related.  The examiner opined that there was a 
ten percent chance that the appellant's acquired ocular 
conditions of macular degeneration, cataracts, and glaucoma 
produced a severe vision loss, because they were imposed upon 
an already weakened retina produced by complications of the 
appellant's service-related gangrenous wound.      

In January 2003, the RO received VAMC outpatient treatment 
records, from November 2000 to June 2002.  The records show 
intermittent treatment for the appellant's bilateral eye 
disorders.  The records reflect that in December 2000, the 
appellant underwent a follow-up examination for his defective 
vision.  Following the visual examination, the examiner 
diagnosed (1) recurrent allergic conjunctivitis, (2) severe 
age-related macular degeneration, and (3) glaucoma.  The 
examiner stated that the appellant's current acquired visual 
decline was related primarily to his severe bilateral age-
related macular degeneration.  According to the examiner, 
there was also a very dense cataract seen in both eyes that 
also contributed to the appellant's poor vision.  The 
examiner indicated that both the appellant's age-related 
macular degeneration and his cataracts could account for a 
decreased vision of up to 20/400 in his left eye, but that 
unfortunately, the appellant only saw hand motions in his 
left eye.  The examiner noted that he could not rule out some 
other underlying pathology to account for that further vision 
loss from 20/400.  According to the examiner, it was unknown 
as to why the appellant lost vision for three days while he 
was in the military.  The examiner indicated that it was also 
unknown as to what kind of purple pill that the appellant 
took for a fungal infection that might have caused damage to 
his eyes.  According to the examiner, it could be said that 
some other underlying pathology which was undetermined was 
existent that was causing the appellant's vision to be worse 
than 20/400 in his left eye.  The examiner reported that in 
reference to the appellant's visual loss during service, some 
of it might have been contributable to refractive error, but 
that refractive error would not have explained total vision 
loss for three days and to be regained later.  The examiner 
stated that the appellant's cataracts were most likely age-
related.  According to the examiner, he doubted that any of 
the appellant's acquired eye pathologies, such as age-related 
macular degeneration, cataract, or glaucoma, was related to 
any circumstance in the military.  However, the examiner 
noted that the appellant's vision was worse than would be 
expected from those three components, which suggested that 
some other pathology that he could not rule out that might 
have occurred to the appellant during his period of military 
service.      

A January 2003 letter from the Eastern Blind Rehabilitation 
Clinic at the VAMC in West Haven, Connecticut, shows that the 
appellant was an in-patient at the Eastern Blind 
Rehabilitation Clinic from August to September 1995.   

In January 2003, the RO received an undated private medical 
statement from N.M., M.D., of the Yale Eye Center.  In the 
statement, Dr. M. stated that the appellant had a history of 
age-related macular degeneration in both eyes, and had 
recently experienced a worsening of vision in the left eye to 
the hand motion level.  Dr. M. indicated that she had last 
seen the appellant at the Yale Eye Center in September 1997.  
According to Dr. M., the appellant had been referred to the 
appropriate low vision programs given his legal blindness.    

In April 2003, the appellant underwent a VA eye examination.  
At that time, the appellant stated that while he was in the 
military, he developed gangrene and blood poisoning from a 
lesion on the left hand.  The appellant indicated that he was 
taken to a hospital and exposed to a "purple pill" which 
cured his gangrene, but caused him to lose his vision for a 
couple of days.  He noted that although his vision returned, 
it was never the same.  Following the examination, the 
examiner diagnosed (1) pseudoexfoliation glaucoma of both 
eyes, (2) age-related macular degeneration, and (3) 
brunescent cataracts of both eyes.  In regard to the etiology 
of the appellant's vision loss, the examiner listed the 
appellant's age-related macular degeneration and his 
glaucoma.  The examiner also posed the question of whether 
there was "a toxic component."  The examiner stated that 
admittedly, the appellant's no light perception was unusual 
even in the presence of the amount of eye disease found.       

In January 2004, the RO received VAMC outpatient treatment 
records, from November 2000 to January 2004.  The records 
show intermittent treatment for the appellant's bilateral eye 
disorders.  

By a May 2003 decision, the Board remanded this case.  At 
that time, the Board requested that the RO send the claims 
folder to an ophthalmologist in order to obtain an opinion as 
to the etiology of the appellant's bilateral eye disorders.  
Thus, in March 2004, the RO obtained an opinion from R.W.D., 
O.D., a VA ophthalmologist.  In the memorandum, Dr. D. stated 
that he had reviewed the appellant's claims file.  Dr. D. 
indicated that the appellant's clinical condition was best 
described as a combination of (1) age-related maculopathy of 
both eyes, likely primarily atrophic, with possible 
hemorrhagic overlay of the left eye more than the right, (2) 
advanced cataract of both eyes, right greater than left, most 
consistent with age-related etiology, (3) pseudoexfoliation-
associated open angle glaucoma, left greater than right, with 
progressive atrophy of the neuroretinal rim, (4) retinal 
vasculpathy, left greater than right, consistent with retinal 
vascular obstructive disease; possibly exacerbated by the 
appellant's anemia and systemic vascular disease, and (5) an 
episode of subretinal/preretinal hemorrhage of the left eye 
in 1997, with acuity reduction associated; there was a high 
likelihood that that hemorrhage compromised the function of 
remaining retina and that it was a contributor to acuity 
reduction in the left eye.  

With respect to the postulated etiologies in the previous 
reviews of record, Dr. D. stated that in regard to the 
appellant's July 1945 episode of scabies noted in his service 
medical records, Dr. D. opined that he did not think that a 
scabies infestation would directly cause an onset of myopia, 
progressive maculopathy, cataract, or glaucomatous 
neuropathy.  Nor did he think that it was likely that a 
subsequent bacterial or fungal infection consequential to the 
scabies infection would cause the same.  Dr. D. indicated 
that in the June 2001 addendum to the February 2001 QTC 
examination report, the examiner from the appellant's 
February 2001 QTC examination, alluded to the potential for a 
fungal embolic shower to compromise retinal function and 
predispose the patient to severe loss from subsequent age-
related degenerative conditions.  Dr. D. reported that he 
thought that that comment was speculative, and that he saw no 
evidence for fungal embolic shower to the retina.  According 
to Dr. D., he would not expect a patient who had experienced 
a three-day bilateral loss of vision due to emboli to recover 
to 20/15.  Dr. D. indicated that he would also not expect a 
delayed onset of cataract, maculopathy, and/or glaucomatous 
neuropathy from septic fever.  Dr. D. noted that Methylene 
blue had been identified in one reference in this case as the 
"purple pill."  According to Dr. D., he would likewise not 
expect a "delayed onset of visual disability from that 
(speculated) treatment."  In conclusion, Dr. D. opined that 
it was more likely than not that the appellant had suffered 
multiple eye pathologies that had unfortunately combined to 
cause him to lose vision, but that his military experiences 
were not the likely cause of, or significant contributors to, 
his current condition.      

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  In such instances, a 
grant of service connection is warranted only when "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d).      

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiencies as such 
are not diseases within the meaning of applicable legislation 
and service connection is not proper for these conditions.  
See 38 C.F.R. § 3.303(c).

After reviewing the evidence of record, the Board finds that 
the appellant's bilateral eye disorders are not the result of 
injury or disease incurred in, or aggravated by, his military 
service.  In this regard, the Board notes that the 
appellant's January 1943 entrance examination report and in-
service treatment records are negative for any complaints or 
findings of right and/or left eye disorders.  In addition, 
the Board recognizes that the appellant's December 1945 
separation examination report shows that at that time, it was 
noted that the appellant had myopia in both eyes.  However, 
myopia is also known as nearsightedness and is a refractive 
error.  Dorland's Illustrated Medical Dictionary, 1171 (29th 
ed. 2000); Norris v. West, 11 Vet. App. 219, 220 (1998).  The 
Board observes that refractive errors of the eyes are 
considered to be developmental defects, and are not subject 
to service connection.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2003); VAOPGCPREC 82-90; 56 Fed. Reg. 45711 (1990) (service 
connection may be granted for diseases, but not defects, of 
congenital, developmental, or familial origin).  Accordingly, 
service connection cannot be granted for refractive errors.    

In the instant case, the first evidence of record of any 
other bilateral eye disorders is in August 1991, 
approximately 45 years after the appellant's discharge from 
the military.  Private medical records show that in August 
1991, the appellant was diagnosed with the following: (1) 
cataracts of both eyes, and (2) age-related macular 
degeneration of both eyes.  

In this case, the Board recognizes that in the private 
medical statement from Dr. G., dated in October 1999, Dr. G. 
rendered an opinion which was ostensibly favorable to the 
appellant's claims, to the extent that Dr. G. proposed that 
the appellant's current visual loss may be the result of an 
"additive" effect produced by a combination of the 
appellant's visual loss, noted in service, having been 
magnified by the macular degeneration, first demonstrated 
during post-service years.  However, the Board notes that 
although Dr. G. suggested the likelihood of a link between 
the appellant's in-service visual loss and current visual 
impairment, at the same time, Dr. G. observed that the 
appellant's macular degeneration was age-related and 
therefore not attributable to service.  

Moreover, in this case, although the appellant contends that 
during service, he was given treatment for gangrene and blood 
poisoning of the left arm which resulted in bilateral visual 
loss, the Board observes that the appellant's service medical 
records, to include his December 1945 separation examination 
report, are negative for any complaints or findings of 
gangrene and/or blood poisoning of the left arm.  In 
addition, in a September 1998 QTC examination, the examiner 
stated that he found no residual effects in the appellant's 
left upper extremity of the claimed condition of gangrene of 
the left arm due to blood poisoning.  Additionally, by a 
January 1999 rating action, the RO denied the appellant's 
claim for entitlement to service connection for gangrene of 
the left arm due to blood poisoning.  

The Board further notes that with the exception of the 
appellant's bilateral myopia noted in his December 1945 
separation examination report, the appellant's service 
medical records are negative for any complaints or findings 
of any bilateral eye disorders, to include bilateral visual 
loss.  As previously stated, myopia is a refractive error, 
and service connection may not be granted for refractive 
error of the eye(s).  38 C.F.R. § 3.303(c).  Thus, to the 
extent that Dr. G. indicated that the appellant experienced 
bilateral visual loss in service, and that his current 
bilateral visual loss was related to his in-service visual 
loss, given that his opinion was not based on a fully factual 
foundation and does not appear to be based on a review of the 
entire available medical evidence, the Board finds that such 
opinion lacks credibility, and is therefore, of little 
probative value as to the issue of service connection.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993) ("It is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence"); see also Reonal v. Brown, 
5 Vet. App. 458, 460- 61 (1993) (An opinion based on an 
inaccurate factual premise has no probative value).  

Furthermore, the Board also notes that the opinion from Dr. 
G. is speculative, and a finding of service connection may 
not be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2003); see also Davis v. 
West, 13 Vet. App. 178, 185 (1999) (any medical nexus between 
the veteran's in-service radiation exposure and his fatal 
lung cancer years later was speculative at best, even where 
one physician opined that it was probable that the veteran's 
lung cancer was related to service radiation exposure); 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(physician's opinion in cause of death case that list of 
conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim); Moffitt v. Brown, 10 Vet. App. 214, 228 
(1997) (physician's opinion that "renal insufficiency may 
have been a contributing factor in [veteran's] overall 
medical condition" too speculative to constitute new and 
material evidence to reopen cause of death claim); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post- 
traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection).      

The Board further notes that in the July 2001 addendum to the 
February 2001 QTC examination report, the examiner from the 
appellant's February 2001 QTC examination stated that the 
appellant had (1) age-related macular degeneration, (2) open 
angle glaucoma, (3) bilateral cataracta brunescens, and (4) 
probable optic atrophy.  In the July 2001 addendum, the 
examiner indicated that the aforementioned conditions were 
normally seen in elderly patients and were not service 
related.  However, the Board recognizes that the examiner 
further noted that the appellant's current examination 
revealed severe visual loss, and that it was his opinion that 
there was a ten percent chance that the appellant's acquired 
ocular conditions of macular degeneration, cataracts, and 
glaucoma produced a severe vision loss because they were 
imposed upon an already weakened retina produced by 
complications of the appellant's service-related gangrenous 
wound.  In this regard, the examiner reported that the 
history given to him by the appellant, and a review of the 
medical records of evidence, indicated that the appellant 
injured his left arm during service.  According to the 
examiner, the wound progressed into an infected, possible 
fungus contaminated gangrenous lesion, and that the appellant 
had been told that the infection had penetrated arteries in 
his arm.  The examiner opined that it was possible that 
emboli of pathogens entering the appellant's blood stream 
could have produced a low grade inflammation of the 
appellant's retinae that later manifested itself as recurrent 
episodes of blurry vision.  In addition, the examiner stated 
that the possible inflammation could have weakened the 
retinal tissue so that severe visual loss could be produced 
at a later date.  

However, as previously stated, the Board observes that the 
appellant's service medical records, to include his December 
1945 separation examination report, are negative for any 
complaints or findings of gangrene and/or blood poisoning of 
the left arm.  In addition, in a September 1998 QTC 
examination, the examiner stated that he found no residual 
effects in the appellant's left upper extremity of the 
claimed condition of gangrene of the left arm due to blood 
poisoning.  Moreover, gangrene of the left arm due to blood 
poisoning is not service connected.  Thus, to the extent that 
the examiner from the appellant's February 2001 QTC 
examination indicated that the appellant experienced 
inflammation of his retinae due to in-service treatment 
received for gangrene of the left arm due to blood poisoning, 
which caused episodes of blurry vision, and predisposed the 
appellant to severe visual loss from subsequent age-related 
degenerative conditions, given that his opinion was not based 
on a fully factual foundation and does not appear to be based 
on a review of the entire available medical evidence, the 
Board finds that such opinion lacks credibility, and is 
therefore, of little probative value as to the issue of 
service connection.  See Madden, 125 F.3d at 1481; Hayes, 5 
Vet. App. at 69; see also Reonal, 5 Vet. App. at 460-61.  
Furthermore, the Board also notes that the opinion is 
speculative, and a finding of service connection may not be 
based on a resort to speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2003).        

Additionally, the Board observes that in the December 2000 
VAMC outpatient treatment record, the examiner diagnosed (1) 
recurrent allergic conjunctivitis, (2) severe age-related 
macular degeneration, and (3) glaucoma.  In addition, the 
examiner also stated that the appellant's current acquired 
visual decline was related primarily to his severe bilateral 
age-related macular degeneration, and he further noted that 
the appellant's cataracts were most likely age-related.  
Moreover, according to the examiner, he doubted that any of 
the appellant's acquired eye pathologies, such as age-related 
macular degeneration, cataracts, or glaucoma, were related to 
any circumstance in the military.  Furthermore, the Board 
recognizes that the examiner also indicated that the 
appellant's vision was worse than would be expected from 
those three components, which suggested that some other 
pathology that he could not rule out that might have occurred 
to the appellant during his period of military service.  In 
this regard, the examiner noted that it was unknown as to 
what kind of purple pill that the appellant took for a fungal 
infection that might have caused damage to his eyes.  

Additionally, in an April 2003 VA eye examination, although 
the examiner listed the appellant's age-related macular 
degeneration and his glaucoma as the causes of the 
appellant's current vision loss, the examiner also posed the 
question of whether there was a "toxic component," and 
noted that the appellant was given a purple pill during 
service to treat gangrene and blood poisoning from a lesion 
on the left hand, which caused him to lose his vision for a 
couple of days.  However, the Board notes that, as previously 
stated, the appellant's service medical records, to include 
his December 1945 separation examination report, are negative 
for any complaints or findings of gangrene and/or blood 
poisoning of the left arm.  In addition, gangrene of the left 
arm due to blood poisoning is not service connected.  Thus, 
to the extent that the examiners indicated that the 
appellant's in-service treatment for gangrene and blood 
poisoning of the left arm caused damage to his eyes and later 
contributed to his current blindness, given that their 
opinions were not based on a fully factual foundation and do 
not appear to be based on a review of the entire available 
medical evidence, the Board finds that such opinions lack 
credibility, and are therefore, of little probative value as 
to the issue of service connection.  See Madden, 125 F.3d at 
1481; Hayes, 5 Vet. App. at 69; see also Reonal, 5 Vet. App. 
at 460-61.  Furthermore, the Board also notes that the 
opinions are speculative, and a finding of service connection 
may not be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.     

By contrast, the Board attaches significant probative value 
to the conclusion reached by the Dr. D., the VA 
ophthalmologist, in his March 2004 memorandum.  In the March 
2004 memorandum, Dr. D. stated that he had reviewed the 
appellant's claims file.  Dr. D. indicated that the 
appellant's clinical condition was best described as a 
combination of (1) age-related maculopathy of both eyes, 
(2) advanced cataract of both eyes, right greater than left, 
most consistent with age-related etiology, (3) 
pseudoexfoliation-associated open angle glaucoma, left 
greater than right, with progressive atrophy of the 
neuroretinal rim, (4) retinal vasculpathy, left greater than 
right, consistent with retinal vascular obstructive disease, 
and (5) an episode of subretinal/preretinal hemorrhage of the 
left eye in 1997, with acuity reduction associated.  In 
addition, with respect to the postulated etiologies in the 
previous reviews of record, Dr. D. stated that in regard to 
the appellant's July 1945 episode of scabies noted in his 
service medical records, Dr. D. opined that he did not think 
that a scabies infestation would directly cause an onset of 
myopia, progressive maculopathy, cataract, or glaucomatous 
neuropathy.  Nor did he think that it was likely that a 
subsequent bacterial or fungal infection consequential to the 
scabies infection would cause the same.  Moreover, Dr. D. 
indicated that Methylene blue had been identified in one 
reference in this case as the "purple pill."  According to 
Dr. D., he would not expect a "delayed onset of visual 
disability from that (speculated) treatment."  Furthermore, 
in conclusion, Dr. D. opined that it was more likely than not 
that the appellant had suffered multiple eye pathologies that 
had unfortunately combined to cause him to lose vision, but 
that his military experiences were not the likely cause of, 
or significant contributors to, his current condition.  

The Board gives significant weight to Dr. D.'s opinion 
because it was clearly based on a review of the entire record 
and because it is consistent with the available evidence, or 
absence thereof.  In other words, Dr. D.'s conclusions appear 
consistent with the lack of showing of any right eye and/or 
left eye disorders until many years after service, with the 
exception of the appellant's bilateral myopia noted in his 
December 1945 separation examination report.     

In this case, due consideration has been given to the 
appellant's statements that his current bilateral visual loss 
is related to his period of active military service, 
specifically to his claimed in-service treatment rendered for 
gangrene and blood poisoning of the left arm.  The appellant 
is competent as a layperson to report that on which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  While a layperson is competent to provide evidence 
on the occurrence of observable symptoms during and following 
service, such a layperson is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  There is no evidence of 
record indicating that the appellant has specialized medical 
training so as to be competent to render a medical opinion.  

The Board recognizes that the evidence of record includes a 
lay statement from the appellant's sister.  To whatever 
extent such a statement is offered to establish that the 
appellant has right eye and/or left eye disorders which are 
attributable to his period of active military service, such a 
statement does not constitute competent, and hence, probative 
evidence with respect to the issues under consideration.  As 
a layperson without medical expertise, she is not qualified 
to offer evidence that requires medical knowledge such as a 
diagnosis or opinion as to the cause of a disability.  See 
Espiritu, 2 Vet. App. at 492, 494.  

As there is no evidence of right eye and/or left eye 
disorders in service, with the exception of the appellant's 
bilateral myopia noted in his December 1945 separation 
examination report, and the more probative medical evidence 
of record does not provide the required nexus between 
military service and current bilateral eye disorders, service 
connection for a right eye disorder is not warranted, and 
service connection for a left eye disorder is not warranted.  
See Caluza v. Brown, 7 Vet. App. 498 (1995).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right eye disorder is denied.   

Service connection for a left eye disorder is denied.   



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



